Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed May 9, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed May 9, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 12, 14-16, and 20 are amended. 
	Claims 1-20 are pending.
Drawings
The amendments to the drawings and the specification addressing reference character issues are respectfully acknowledged, and the corresponding objections to the drawings are withdrawn.
Claim Objections
The amendments to Claims 14-16 addressing minor informalities are respectfully acknowledged, and the corresponding objections to Claims 14-16 are withdrawn.
Claim Rejections - 35 USC § 101
The amendment to Claim 20 addressing a 35 U.S.C. 101 concern is respectfully acknowledged, and the corresponding rejection of Claim 20 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (U.S. Patent Application 20170365908 A1, hereinafter “Hughes”) in view of Klawuhn et al. (International Patent Application Publication WO2018157063A1, hereinafter “Klawuhn”).


Regarding Claim 1 (Currently Amended), Hughes teaches a control system (Fig 1 par 0061 control system 100), comprising: 
one or more non-light emitting, variable transmission devices (par 0061 Fig 1 plurality of electrochromic windows 102; Fig 1C insulated glass units IGU 302); and 
a control management device (par 0083 tint-state-controlling wall device), wherein the control management device comprises a touch-panel platform (par 0083 touch-panel platform wherein some or all office spaces include touch control wall devices; par 0084 the wall device can include a display having a touchscreen interface enabling the user to select a particular tint state) and a logic element (par 0084 API presented by the wall device) configured to: 
map one or more operational parameters of the one or more non-light emitting, variable transmission devices (par 0084 the wall device can include a display having a touchscreen interface enabling the user to select or to modify a particular tint state parameter; par 0067 selection commands are mapped to specific window controller addresses, and par 0107 mapped to window drive parameters which define a control sequence (effectively an algorithm) for changing a window state); 
integrate the mapped one or more operational parameters into the touch panel platform (par 0084 the wall device can include a display having a touchscreen interface integrating the user selectable tint parameter as, e.g., a virtual slider bar); and 
send one or more signals 
However, Hughes appears not to expressly teach 
generate a collection of scenes for the one or more non-light emitting, variable transmission devices; and
send one or more signals to select one scene from the generated collection of scenes to the one or more non-light emitting, variable transmission devices.
In a similar area of endeavor Klawuhn teaches generate a collection of scenes (par 0279 based on the use case, the control logic designs a scene including all of the environmental factors, or some portion of the environmental factors, depending on which technologies or controls are in place at the workplace; par 0294 multiple scenes are determined and saved) for the one or more non-light emitting, variable transmission devices (Fig 27 par 0290 describes that windows controlled for controlling tint states for one or more tintable windows in the workplace may be controlled according to a defined scene); and
send one or more signals to select one scene from the generated collection of scenes to the one or more non-light emitting, variable transmission devices (Fig 27 step 2740 par 0293 the control logic determines, for the use case, a scene of environmental factors designed for increasing occupant satisfaction and comfort (e.g., visual, thermal, acoustic, and/or air quality) in the workplace; step 2760 par 0297 control logic signals, to the controllers settings, for the scene).
Hughes and Klawuhn are analogous art as they each pertain to controlling electrochromic devices. It would have been obvious to a person of ordinary skill in the art to modify the control system of Hughes with the inclusion of the scene generation of Klawuhn. The motivation would have been in order to provide occupant satisfaction and various comfort levels in a workplace such as, e.g., visual comfort, thermal comfort, acoustic comfort, and air quality (Klawuhn par 0290).

Regarding Claim 2 (Original), Hughes as modified teaches the system of claim 1, wherein the one or more non-light emitting, variable transmission devices is an electrochromic device (Hughes par 0061 Fig 1 plurality of electrochromic windows 102; Fig 1C insulated glass units IGU 302).

Regarding Claim 3 (Original), Hughes as modified teaches the system of claim 1, wherein the touch panel platform comprises one or more modules (Hughes par 0083 touch-panel platform wherein some or all office spaces include touch control wall modules/devices).

Regarding Claim 4 (Original), Hughes as modified teaches the system of claim 1, wherein mapping the one or more operational parameters include parameters selected from the group consisting of 
3-D models of a building and surrounding structures, pre-programmed scenes, shadow information, reflectance information, lighting and radiation information, information regarding one or more variable characteristics of glass, log information related to manual overrides, occupant preference information (Hughes par 0081 a control algorithm or rule set stored in and executed by the WC 304 can dictate that one or more control signals from an authorized user's computing device [occupant preference information] take precedence over a tint value received from the NC 306), motion information, real-time sky conditions, solar radiation on a building, brightness, time-of-year information, commissioning information such as dimensions of each non-light emitting, variable transmission device, and microclimate analysis.

Regarding Claim 5 (Original), Hughes as modified teaches the system of claim 1, further comprising prioritizing the one or more operational parameters (Hughes par 0081 a control algorithm or rule set stored in and executed by the WC 304 can dictate that one or more control signals from an authorized user's computing device [occupant preference information] take precedence over a tint value received from the NC 306).

Regarding Claim 6 (Original), Hughes as modified teaches the system of claim 1, wherein the one or more non-light emitting, variable transmission devices comprises: 
a substrate (Hughes par 0123 Fig 2A first pane 204); 
a first transparent conductive layer (Hughes par 0137 Fig 2A first transparent conductive layer 214); 
a second transparent conductive layer (Hughes par 0137 Fig 2A second transparent conductive layer 216); 
an electrochromic layer disposed between the first transparent conductive layer and the second transparent conductive layer (Hughes par 0128 Fig 2A EC stack 212, between first and second transparent conductive layers 214 and 216, can include an electrochromic layer and a counter electrode layer); and 
a counter electrode layer disposed between the first transparent conductive layer and the second transparent conductive layer (Hughes par 0128 Fig 2A EC stack 212, between first and second transparent conductive layers 214 and 216, can include an electrochromic layer and a counter electrode layer).

Regarding Claim 7 (Original), Hughes as modified teaches the system of claim 6, wherein the substrate is a material selected from the group consisting of a glass (Hughes par 0124 Fig 2A pane 204 is a glass material), sapphire, aluminum oxynitride, spinel, polyalkene, polycarbonate, polyester, polyether, polyethylene, polyimide, polysulfone, polysulfide, polyurethane, polyvinylacetate, another suitable transparent polymer, or a co-polymer of the foregoing, borosilicate glass, and any combination thereof.

Regarding Claim 8 (Original), Hughes as modified teaches the system of claim 6, wherein the first transparent conductive layer is a material selected from the group consisting of a tin oxide (Hughes par 0137 tin oxide), zinc oxide doped with a trivalent element, such as Al, Ga, In, a fluorinated tin oxide, a sulfonated polymer, polyaniline, polypyrrole, poly(3,4-ethylenedioxythiophene), and can include gold, silver, copper, nickel, aluminum, or any combination thereof.

Regarding Claim 9 (Original), Hughes as modified teaches the system of claim 6, wherein the second transparent conductive layer is a material selected from the group consisting of a tin oxide (Hughes par 0137 tin oxide), zinc oxide doped with a trivalent element, such as Al, Ga, In, a fluorinated tin oxide, a sulfonated polymer, polyaniline, polypyrrole, poly(3,4-ethylenedioxythiophene), and can include gold, silver, copper, nickel, aluminum, and any combination thereof.

Regarding Claim 10 (Original), Hughes as modified teaches the system of claim 6, wherein the electrochromic layer is a material selected from the group consisting of W03 (Hughes par 0128 WO3), V205, MoO3, Nb205, TiO2, CuO, Ir203, Cr203, Co203, Mn203, and any combination thereof.

Regarding Claim 11 (Original), Hughes as modified teaches the system of claim 6, wherein the counter electrode layer is a material selected from the group consisting of Ta205, ZrO2, HfO2, Sb203, nickel oxide (NiO, Ni203, or combination of the two) (Hughes par 0129 NiO), and doped with Li, Na, and H, and any combination thereof.

Regarding Claim 12 (Currently Amended), Hughes teaches a method of controlling (par 0035) a non-light emitting, variable transmission device (par 0061 Fig 1 plurality of electrochromic windows 102; Fig 1C insulated glass units IGU 302), comprising: 
mapping one or more operational parameters of the one or more non-light emitting, variable transmission devices (par 0084 the wall device can include a display having a touchscreen interface enabling the user to select or to modify a particular tint state parameter; par 0067 selection commands are mapped to specific window controller addresses, and par 0107 mapped to window drive parameters which define a control sequence (effectively an algorithm) for changing a window state); 
integrating the mapped one or more operational parameters into a touch panel platform (par 0084 the wall device can include a display having a touchscreen interface integrating the user selectable tint parameter as, e.g., a virtual slider bar); and 
sending one or more signals 
However, Hughes appears not to expressly teach 
generate a collection of scenes for the one or more non-light emitting, variable transmission devices; and
send one or more signals to select one scene from the generated collection of scenes to the one or more non-light emitting, variable transmission devices.
In a similar area of endeavor Klawuhn teaches generate a collection of scenes (par 0279 based on the use case, the control logic designs a scene including all of the environmental factors, or some portion of the environmental factors, depending on which technologies or controls are in place at the workplace; par 0294 multiple scenes are determined and saved) for the one or more non-light emitting, variable transmission devices (Fig 27 par 0290 describes that windows controlled for controlling tint states for one or more tintable windows in the workplace may be controlled according to a defined scene); and
send one or more signals to select one scene from the generated collection of scenes to the one or more non-light emitting, variable transmission devices (Fig 27 step 2740 par 0293 the control logic determines, for the use case, a scene of environmental factors designed for increasing occupant satisfaction and comfort (e.g., visual, thermal, acoustic, and/or air quality) in the workplace; step 2760 par 0297 control logic signals, to the controllers, settings for the scene).
Hughes and Klawuhn are analogous art as they each pertain to controlling methods for electrochromic devices. It would have been obvious to a person of ordinary skill in the art to modify the control method of Hughes with the inclusion of the scene generation of Klawuhn. The motivation would have been in order to provide occupant satisfaction and various comfort levels in a workplace such as, e.g., visual comfort, thermal comfort, acoustic comfort, and air quality (Klawuhn par 0290).

Regarding Claim 13 (Original), Hughes as modified teaches the method of claim 12, further comprising switching the one or more non-light emitting variable transmission devices from a first state to a second state (Hughes par 0135 teaches switching between a first transparent state and a second opaque state).

Regarding Claim 14 (Currently Amended), Hughes as modified teaches the method of claim 13, wherein the first state is full clear and the second state is full tint (Hughes par 0135 teaches switching between a first transparent state [construed as full clear] and a second opaque state [construed as full tint]).

Regarding Claim 15 (Currently Amended), Hughes as modified teaches the method of claim 13, wherein the first state is full tint and the second state is full clear (Hughes par 0135 teaches the reverse cycle, i.e. switching between a first opaque state [construed as full tint] and a second transparent state [construed as full clear]).

Regarding Claim 17 (Original), Hughes as modified teaches the method of claim 12, further comprising changing the transmittance of the one or more non-light emitting, variable transmission devices after receiving the one or more signals (Hughes par 0003 transmittance of the electrochromic windows can be changed by inducing a change in the electrochromic material, for example, by controlling a voltage across the electrochromic material; par 0083 control signals are communicated to cause such state transitions, in response to user input received from the touch panel wall control device).

Regarding Claim 18 (Original), Hughes as modified teaches the method of claim 12, wherein 
the logic element sends one or more signals to a supervisor (Hughes par 0085 the wall device can transmit a request [signal] for a tint state change to the Master Controller 308), 
the supervisor prioritizes the one or more operational parameters (Hughes par 0085 the MC 308 can first determine whether to grant the request (for example, based on power considerations or based on whether the user has the appropriate authorizations/ permissions [priority])), and 
then the supervisor sends a command to the one or more non-light emitting, variable transmission devices (Hughes par 0085 Master Controller 308 can then generate a tint value and transmit the tint value in a primary tint command to cause the tint state transitions in the adjoining IGUs 302) in response to input received from the touch panel control platform (Hughes par 0083 in response to user input received from the touch panel, par 0084, wall control device).

Regarding Claim 19 (Original), Hughes as modified teaches the method of claim 12, further comprising sending a second set of one or more signals to the one or more non-light emitting, variable transmission devices in response to input received from the touch panel control platform, after the first set of one or more signals (Hughes par 0084 the wall device can include a display having a touchscreen interface enabling the user to select or to modify a particular tint state parameter; par 0003 a [first user input, par 0084, may cause] a first voltage to be applied to an electrochromic device of the window to cause the window to darken; while a [second user input, par 0084, may cause] a second voltage may cause the window to lighten).

Regarding Claim 20, Hughes teaches a non-transitory computer-readable medium including contents that are configured to cause a computing system to sort data (par 0303 computer storage media with computer program instructions) by performing a method (par 0035) comprising: 
mapping one or more operational parameters of one or more non-light emitting, variable transmission devices (par 0084 the wall device can include a display having a touchscreen interface enabling the user to select or to modify a particular tint state parameter; par 0067 selection commands are mapped to specific window controller addresses, and par 0107 mapped to window drive parameters which define a control sequence (effectively an algorithm) for changing a window state); 
integrating the mapped one or more operational parameters into a touch panel platform (par 0084 the wall device can include a display having a touchscreen interface integrating the user selectable tint parameter as, e.g., a virtual slider bar); and 
sending one or more signals 
 However, Hughes appears not to expressly teach 
generate a collection of scenes for the one or more non-light emitting, variable transmission devices; and
send one or more signals to select one scene from the generated collection of scenes to the one or more non-light emitting, variable transmission devices.
In a similar area of endeavor Klawuhn teaches generate a collection of scenes (par 0279 based on the use case, the control logic designs a scene including all of the environmental factors, or some portion of the environmental factors, depending on which technologies or controls are in place at the workplace; par 0294 multiple scenes are determined and saved) for the one or more non-light emitting, variable transmission devices (Fig 27 par 0290 describes that windows controlled for controlling tint states for one or more tintable windows in the workplace may be controlled according to a defined scene); and
send one or more signals to select one scene from the generated collection of scenes to the one or more non-light emitting, variable transmission devices (Fig 27 step 2740 par 0293 the control logic determines, for the use case, a scene of environmental factors designed for increasing occupant satisfaction and comfort (e.g., visual, thermal, acoustic, and/or air quality) in the workplace; step 2760 par 0297 control logic signals, to the controllers, settings for the scene).
Hughes and Klawuhn are analogous art as they each pertain to controlling methods for electrochromic devices. It would have been obvious to a person of ordinary skill in the art to modify the control method of Hughes with the inclusion of the scene generation of Klawuhn. The motivation would have been in order to provide occupant satisfaction and various comfort levels in a workplace such as, e.g., visual comfort, thermal comfort, acoustic comfort, and air quality (Klawuhn par 0290).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (U.S. Patent Application 20170365908 A1, hereinafter “Hughes”) in view of Klawuhn et al. (International Patent Application Publication WO2018157063A1, hereinafter “Klawuhn”) and further in view of Shrivastava et al. (U.S. Patent Application 20140177028 A1, hereinafter “Shrivastava”).

Regarding Claim 16 (Currently Amended), Hughes as modified teaches the method of claim 13. However, Hughes as modified appears not to expressly teach wherein the first state is full clear and the second state is graded tint.
Shrivastava teaches wherein the first state is full clear and the second state is graded tint (par 0061 Fig 4D first, non-energized state is full clear; second, energized state is graded tint).
Hughes Klawuhn and Shrivastava are analogous art as they each pertain to method of controlling electrochromic devices. It would have been obvious to a person of ordinary skill in the art to modify the method of Hughes/ Klawuhn with the inclusion of the clear to graded tint control of Shrivastava. The motivation would have been in order to provide unique curtaining effects (Shrivastava par 0063).

Response to Arguments
Applicant’s arguments filed May 9, 2022 with respect to independent claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Klawuhn teaches the amended limitations concerning scenes.
As such, the rejections of independent claims 1, 12, and 20  are maintained, as are those of claims dependent on those claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624